There being no words of severance in the devise to the daughters, it *Page 151 
would at common law have been a joint tenancy; but by the act of 1784 it is converted into a tenancy in common.                (191) Each of the daughters, then, had a fifth of the residue bequeathed to her in common, and the shares of those who died in the lifetime of the testator must be considered as so much of the testator's property undisposed of by will. As to those, the bequests have become void and cannot be claimed by the survivors.